MEMORANDUM **
Qian Chen appeals pro se from the district court’s judgment dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B) his action under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), against a district court judge. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir.2005), and we affirm.
The district court properly dismissed the action because Judge Martinez is entitled to absolute judicial immunity for his decisions in Chen’s prior lawsuit against the University of Washington. See Moore v. Brewster, 96 F.3d 1240, 1243-44 (9th Cir.1996) (explaining that federal judges are entitled to immunity for judicial acts taken within their jurisdiction).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.